Citation Nr: 0533619	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for pes planus.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for hallux valgus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  An unappealed April 1982 rating decision denied service 
connection for pes planus, finding, that the condition 
existed prior to entry and was not aggravated by active duty.

2. An unappealed December 1999 rating decision denied service 
connection for residuals of hallux valgus, finding, a lack of 
a nexus between any in-service injury or disease and the 
veteran's current foot condition. 

3. In February 2003, the RO found no new and material 
evidence sufficient to reopen either foot claim. The veteran 
did not appeal, making this the last final decision for both 
issues.

4.  Evidence received since the February 2003 decision is 
largely cumulative to, or redundant of, evidence then of 
record; it does not relate to the unestablished facts 
(aggravation and nexus) necessary to substantiate the claims, 
and it does not raise a reasonable possibility of 
substantiating the claims of service connection for pes 
planus and hallux valgus. 





CONCLUSIONS OF LAW

1. Evidence received since the February 2003 rating decision 
is not new and material, and a claim of service connection 
for pes planus may not be reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2005).

2. Evidence received since the February 2003 rating decision 
is not new and material, and a claim of service connection 
for hallux valgus may not be reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for pes planus in October 1981. In an April 1982 decision, 
the RO denied service connection for pes planus concluding, 
"The evidence of record shows that the veteran's pes planus 
preexisted entry into military service and the evidence of 
record does not establish aggravation during military 
service." Subsequent RO decisions continued to deny service 
connection. See September 1985 and July 1993 decisions.

The veteran first initiated his claim for service connection 
for residuals of bilateral hallux valgus in June 1998. The RO 
denied service connection in December 1999 concluding, 
"Evidence received in connection with this claim fails to 
establish any relationship between residuals, hallux valgus 
and any disease or injury during military service." 

These claims were again denied in an April 2002 rating 
decision.

The last final rating decision occurred in February 2003 when 
the RO declined to reopen either of the claims because the 
evidence submitted by the veteran was not new and material.  
At the time of the February 2003 decision, the record 
included service medical records, which showed foot problems 
during service including, but not limited to pes planus, arch 
pains, and ingrown toe nails. The service medical records 
also noted that the pes planus existed prior to entry into 
service. Additionally, the record included the VA outpatient 
treatment records from 1984 through 2001. The record as of 
February 2003 did not include any medical evidence linking 
his in-service foot problems to his current diagnoses nor did 
it include any medical evidence showing aggravation of his 
pes planus while in service.  

Potentially relevant evidence received since the February 
2003 decision includes: (1) an October 2004 statement by the 
veteran essentially restating his contentions; and (2) VA 
outpatient treatment records dated from August 2000 through 
June 2004. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's contentions have not changed since his initial 
claims for pes planus in October 1981 and for residuals of 
hallux valgus in December 1999. The veteran concedes his pes 
planus existed prior to service, but contends that the 
condition worsened due to active duty. He claims that his 
foot problems "got worse through the years" to include 
"chronic ingrown nails and [hallux valgus]." The RO, in 
denying his claims, found the pes planus condition pre-dated 
service without aggravation by service and the residuals from 
hallux valgus lacked a nexus with any in-service injury or 
disease. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show either his pes planus 
was aggravated while in service or that his hallux valgus is 
linked to some in-service injury or disease. No competent 
evidence received since the February 2003 decision tends to 
do so.

The VA outpatient treatment records from 2000 to 2004 
document current diagnoses of "hallux valgus deformity of 
the great toe bilaterally" and "mild pes planus 
deformity." His on-going treatment is also documented.  The 
fact that the veteran had these foot conditions was well 
documented in the medical evidence previously in the file. 
The examiners, however, do not offer an opinion as to whether 
the pes planus was aggravated by service or whether the 
residuals of hallux valgus can be linked to an in-service 
injury or disease. These additional VA outpatient treatment 
records merely show the veteran's continuing treatment for 
already established foot problems. 

As to the veteran's own opinions, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  His lay opinion that his foot problems are 
related to his in-service duties is not competent evidence, 
and cannot be deemed "material" for purposes of reopening his 
claims.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

No competent evidence received since February 2003 relates to 
the unestablished facts necessary to substantiate the claims.  
That is, no additional evidence received shows either in-
service aggravation of the veteran's pre-existing pes planus 
condition or a nexus between the veteran's current hallux 
valgus and service.  Considering the multiple prior denials 
of these claims, the circumstances of this case are similar 
to those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992). The point has been reached in this case "where it can 
be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative." Paller, 3 Vet. App. at 538. The RO has 
previously considered extensive medical evidence documenting 
the appellant's medical history and complaints and denied 
these claims.

Accordingly, the additional evidence received is not new and 
material and the claims may not be reopened.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claims, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  


The VCAA notice requirements have been satisfied by virtue of 
a June 2004 letter sent to the claimant. The letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence. The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

The RO's June 2004 notice letter specifically told the 
claimant to provide any relevant evidence in his possession. 
The veteran was also fully notified of the need to give to VA 
any evidence pertaining to the claims in both the SOC and the 
SSOC. There is no allegation from the claimant that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim. When considering the 
notification letter, the rating decision on appeal, the SOC, 
as a whole, the Board finds that the veteran was aware and 
that it was ultimately his responsibility to give VA any 
evidence pertaining to these claims. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. Here, the June 2004 
notice letter provided substantial notice prior to the 
initial adjudication in September 2004. The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claims, whether or not the 
records are in Federal custody. The Board finds that the duty 
to assist has been fulfilled. The file contains the post-
service private and VA treatment records identified above. 
The veteran's service medical records are in the file. The 
veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

With claims to reopen, such as these, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further 
duties to the veteran with respect to that particular claim. 
See, e.g., VBA Fast Letter 01-13 (February 5, 2001). VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened. The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005). As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claims. Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal to reopen a claim of service connection for pes 
planus is denied. 

The appeal to reopen a claim of service connection for hallux 
valgus is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


